Citation Nr: 1213083	
Decision Date: 04/10/12    Archive Date: 04/19/12	

DOCKET NO.  05-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left leg disability, claimed as secondary to the Veteran's right knee disability.

3.  Entitlement to service connection for a low back disability, claimed as secondary to the Veteran's right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to November 1956, a portion of which represented service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

This case was previously before the Board in February 2009, March 2010, and December 2010, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  A chronic right knee disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  A chronic left leg disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

3.  A chronic low back disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

4.  The Veteran's left leg and low back disabilities are not causally related to a service-connected disability or disabilities.  


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the right knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A chronic left leg disability was not incurred in or aggravated by active military service, nor is it is any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

3.  A chronic low back disability was not incurred in or aggravated by active military service, nor is it in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. § 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of April 2003, September 2006, and January 2008 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examination(s).  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in January 2009, as well as available service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a chronic right knee disability, as well as for left leg and low back disabilities.  In pertinent part, it is contended that the Veteran's current right knee disability is the result of two injuries in service, the first of which occurred during basic training, with the second occurring while the Veteran was stationed in the Republic of Korea, at which time he was injured when a pick-up truck overturned.  Finally, it is contended that the Veteran's left leg and lower back disabilities are in some way causally related to the aforementioned right knee disability.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to applicable law and regulation in effect prior to October 10, 2006, disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).  

Effective October 10, 2006, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

In the case at hand, the Veteran's claims for service connection were received in April 2003.  Accordingly, his claims are controlled by the more liberal regulations governing awards of secondary service connection in effect prior to October 10, 2006.

In the present case, the majority of the Veteran's service treatment records are unavailable, in that such records were apparently destroyed in the fire at the National Personnel Records Center in 1973.  The sole remaining service treatment record consists of a service separation examination dated in August 1956, at which time the Veteran's spine and musculoskeletal system, as well as his lower extremities, were entirely within normal limits.  No pertinent diagnoses were noted.  

During the years from 1985 to 1998, the Veteran worked as a truck driver for the United States Postal Service.  Significantly, at the inception of that employment, the Veteran executed an affidavit affirming that he was "physically able to perform efficiently the duties of (his) position, which required arduous physical exertion involving prolonged standing, walking, and reaching, (as well as) the handling of heavy sacks of letter mail."  Moreover, a review of Postal Service medical records reveals that, during the 1980's and 1990's, the Veteran sustained various injuries, including injuries to his right knee and lower back.  

The Board observes that, while following a VA orthopedic examination in September 2009, it was the opinion of the examiner that the Veteran's left knee and left lumbar strains were at least as likely as not caused by or the result of his right knee disability, that examiner was further of the opinion that the Veteran's bilateral knee and lumbar strains were neither caused by nor the result of the Veteran's active military service.  Significantly, that opinion was based upon a history and physical examination of the Veteran, as well as a review of his claims folder, including a discharge physical examination in August 1956 which showed a normal spine and lower extremities.  

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is under the opinion that the probative medical evidence of record fails to establish that the disabilities in question are in any way related to the Veteran's period of active military service.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his right knee disability to his period of active military service, or, in the case of his left leg and lower back disabilities, to that same right knee disability.  However, and as is clear from the above, those disabilities were first clinically documented many years following the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link to the Veteran's military service.  

The Board acknowledges the Veteran's statements and testimony regarding the origin of the disabilities currently on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disabilities in question to his period of active military service.  While based on the evidence of record, the Veteran does, apparently, suffer from osteoarthritis of his right knee, that disability was first shown no earlier than October 2002, many years following the Veteran's discharge from service.  Moreover, the Veteran's statements and history, when weighed against the other objective evidence of record, are neither credible nor of any particular probative value.  Significantly, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the Veteran's prolonged postservice period without complaint, as well as the aforementioned unrefuted medical opinion which fails to relate the disabilities in question to the Veteran's period of active military service, all factor against the Veteran's assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's right knee, left leg, or low back disabilities with any incident or incidents of his period of active military service.  Moreover, inasmuch as the Veteran's claims for service connection for his left leg and low back disabilities are premised upon a claim for direct service connection for a right knee disability, those arguments have effectively been rendered moot.  In the case at hand, the probative and persuasive evidence weighs against the Veteran's claims.  Under the circumstances, service connection must be denied.  

In reaching this determination, the Board is cognizant of the heightened obligation to explain its findings and conclusions, and to carefully consider the benefit of the doubt doctrine, in cases such as this, where the majority of the Veteran's service treatment records are unavailable through no fault of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the case at hand, however, there simply exists no evidence that the claimed disabilities had their origin during, or are in any way the result of, the Veteran's period of active military service.  Accordingly, as noted above, service connection must be denied.  


ORDER

Service connection for a right knee disability is denied.


Service connection for a left leg disability is denied.

Service connection for a low back disability is denied.  



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


